DETAILED ACTION
This Office action is in response to applicant’s amendments and arguments filed 10/28/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/28/2021, claim 6 was cancelled, and claims 1-5, 7, and 10-15 were amended.  Claims 1-5 and 7-15, as filed on 10/28/2021, are currently pending and considered below.

Response to Amendment
The drawing objections have not been obviated in view of applicant’s amendments and arguments filed 10/28/2021, see below.  The claim objections have been obviated in view of applicant’s amendments and arguments filed 10/28/2021.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 10/28/2021, see below.  The nonstatutory double patenting rejections have not been obviated in view of applicant’s amendments and arguments filed 10/28/2021, see below.  The rejections of claims 1-5 and 7-15 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 10/28/2021.

Drawings
The replacement drawing sheets were received on 04/07/2020.  These replacement drawing sheets are unacceptable, see below.

In addition, the drawings filed on 10/21/2019 are objected to because Figure 34 appears to be a duplicate of Figure 33, filed on 04/07/2020.  Applicant is required to remove Figure 34, assign correct figure numbers to Figures 35-46, and correspondingly update the specification accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first interior perimeter” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear whether or not the limitation is the same as or different from a first interior surface recited in claim 1, lines 4-5; and applicant intended to instead recite the limitation as the first interior surface.  Applicant is suggested to amend the limitation to --- the first interior surface ---.
Regarding claim 1, line 28, the limitation “a third exterior surface” renders the claim indefinite because: while applicant has claimed a first exterior surface (claim 1, line 7), a second exterior surface has not been claimed; and it is unclear whether or not applicant intended to instead recite the limitation as a second exterior surface.  Applicant is suggested to amend the limitation to --- a second exterior surface ---.
Claim 1 recites the limitation “the fourth interior perimeter,” in line 42.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear whether or not: the limitation is the  third interior surface.  Applicant is suggested to amend the limitation to --- the third interior surface; ---.
Claims 2-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,449,404.
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are generic to (broader than) the claims in the reference application.  The species claimed in the reference application anticipates the generic claims of the instant application.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  See MPEP § 2131.02 I (A species will anticipate a claim to a genus).

Allowable Subject Matter
Claims 1-5 and 7-15 would be allowable if: rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and a terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth in this Office action.
The prior art of record (Callanan (US 2014/0357458) in view of Kuka (US 9,364,704)) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the first and second linear portions of the third frame member and the third and fourth linear portions of the fourth frame member are each nonparallel with both a common plane of symmetry and the second frame member (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the 35 U.S.C. § 112(b) rejections have been corrected is unpersuasive.  See above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784